PER CURIAM:
Holly Dracz appeals the district court’s exclusion of two expert witnesses and grant of summary judgment in favor of American General Life Insurance Company, in Dracz’s action against American General to obtain the proceeds from her deceased husband’s life insurance policy. After a careful review, we affirm the district court’s exclusion of the expert witnesses and entry of summary judgment for the reasons outlined in the district court’s well-reasoned March 31, 2006, and April 13, 2006, orders.
AFFIRMED.